       Case 2:21-cv-00093-TBM-RPM Document 2 Filed 07/08/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

AC2T, INC. D/B/A SPARTAN                     )
MOSQUITO                                     )
                                             )
               Plaintiff,                    )
       v.                                    )       Removed from the Circuit Court of
                                             )       Lamar County, Mississippi
LIGHTS ON DISTRIBUTORS, LLC.                 )
CCD WEBSTORE, LLC D/B/A THINK                )
WEBSTORE, CARTER CUSTOM                      )
DESIGN, LLC, BRYAN CARTER, AND               )
JOHN DOES 1-50                               )
                                             )
               Defendants.                   )
                                             )

                DEFENDANTS MOTION TO DISMISS THE COMPLAINT



       NOW COME, Defendants Lights On Distributors, LLC (“Lights On Distributors”), CCD

Webstore, LLC, Carter Custom Design, LLC, and Bryan Carter and file this their Motion to

Dismiss the Complaint of AC2T, Inc. (“AC2T”) and would state as follows:

       1.      On June 7, 2021, Plaintiff filed its Complaint against Lights On Distributors,

LLC, CCD Webstore, LLC d/b/a Think Webstore, Carter Custom Design, LLC, and John Does

1-50 for breach of contract and trademark infringement.

       2.      As set forth in the Memorandum Brief the Court should grant Defendants’ Motion

to Dismiss and that AC2T, Inc.’s Complaint be dismissed.

       WHEREFORE Defendants Lights On Distributors, LLC, CCD Webstore, LLC, Carter

Custom Design, LLC, and Bryan Carter respectfully request that the Court grant this Motion to

Dismiss and that AC2T, Inc.’s Complaint be dismissed for the reasons set forth in its

Memorandum Brief in Support of Motion to Dismiss.
      Case 2:21-cv-00093-TBM-RPM Document 2 Filed 07/08/21 Page 2 of 2




Dated: July 8, 2021

                                            LIGHTS ON DISTRIBUTORS, LLC,
                                            CCD WEBSTORE, LLC D/B/A THINK
                                            WEBSTORE, CARTER CUSTOM
                                            DESIGN, LLC, BRYAN CARTER
                                            By: s/ J. Chase Bryan
                                                   J. Chase Bryan (MSB 9333)

OF COUNSEL:

J. Chase Bryan (MSB 9333)
Attorney for Defendants
YOUNG WELLS WILLIAMS PA
Post Office Box 6005
141 Township Avenue
Suite 300 (39157)
Ridgeland, MS 39158
T:      601-948-6100
F:      601-355-6136
cbryan@youngwells.com



                              CERTIFICATE OF SERVICE
       I, J. Chase Bryan, counsel for defendants hereby certify that, on this day, the above and
foregoing was filed using the ECF Court filing system and by electronic mail and U.S Mail to the
following counsel of record:

Seth M. Hunter
Duke Dukes & Hunter
Post Office Box 2055
Hattiesburg, MS 39403
shunter@jdukeslaw.com

DATED: July 8, 2021.
                                                           s/ J. Chase Bryan
                                                             J. Chase Bryan
